Citation Nr: 0840811	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-11 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which declined to reopen a claim for 
service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
rating decision in May 1999, and the veteran did not appeal.

2.  The evidence added to the record since the May 1999, 
rating decision is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the final May 1999 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue of whether to reopen the 
veteran's claim for service connection, decided herein, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   

Reopening a Claim for Service Connection for a PTSD

The original claim for service connection for PTSD was denied 
by a rating decision in May 1999, because there was no 
evidence that the veteran had been diagnosed with PTSD.  The 
veteran was notified of the decision and his right to appeal.  
He did not file an appeal, and the decision became final at 
the end of the statutory time limit.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Because of this, the veteran's claim 
for service connection for PTSD can only be reopened if new 
and material evidence has been submitted since the earlier 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
service connection for PTSD in November 2004.  The evidence 
of record at the time of the May 1999 decision consisted of 
the veteran's service medical records, the report of a VA 
psychiatric examination in conducted in October 1998, and a 
statement from the veteran dated in September 1998, in which 
he listed a number of events he experienced in service which 
he believed were related to PTSD.  


Evidence relative to the claim for PTSD that has been 
associated with the claims folder since that rating decision 
includes VA outpatient treatment records dated between August 
2005 and November 2006, which show that the veteran's primary 
care provider made a provisional diagnosis of PTSD in August 
2005.  

The veteran's 1999 claim for service connection was denied 
because there was no evidence of a current disability.  The 
treatment records received since that decision indicate that 
the veteran has been conditionally diagnosed with PTSD.  
Therefore, these records constitute new evidence that is 
material to the veteran's claim and that raise a reasonable 
possibility of substantiating his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  To that extent 
only, the claim is granted.


REMAND

The veteran's service connection claim for PTSD having been 
reopened, it may now be considered on the merits.  However, 
the Board finds additional development is required prior to 
final adjudication.

The evidence indicates that the veteran has a provisional 
diagnosis of PTSD.  He was referred for additional testing, 
but it does not appear from the evidence in the claims file 
that such testing was ever completed.  On remand, the veteran 
should receive a thorough psychiatric examination to confirm 
this diagnosis and determine the etiology of his psychiatric 
disorder.  

The claims file contains a development worksheet generated by 
the RO in August 2007, in which it is noted that one of the 
veteran's claimed stressors is that he was exposed to mortar 
and rocket fire on his first day in Vietnam, but "current 
service records do not indicate what his first day was."  
Subsequently received service personnel records indicate that 
the veteran arrived in Vietnam on January 6, 1970.  On 
remand, the RO should attempt to verify this stressor.  

In addition, the Board observes that a February 1971 entry in 
the veteran's service medical records indicates that he 
reported increased nervousness since returning from Vietnam.  
This entry should be pointed out to the examiner, as it may 
indicate an instance of PTSD or some other psychiatric 
disorder in service.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's available 
service personnel records and any other 
relevant evidence, to the U.S. Army & 
Joint Services Records Research Center 
(JSRRC).  Request that JSRRC attempt to 
verify whether the veteran's unit came 
under fire on January 6, 1970.  

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner for review and 
the examiner should state in the 
examination report that the claims file 
was reviewed.  Specify for the examiner 
any in-service stressors established by 
the record, including the enemy mortar and 
rocket attacks, if corroborated by JSRRC, 
and point out the February 1971 entry in 
the service medical records.  

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-
service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors sufficient to 
produce PTSD.  

If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, is 
related to active service. 

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


